ON APPLICATION FOR REHEARING
JiPER CURIAM.
^Before us is the motion of plaintiff/appel-lee Torco Oil Company asking that this court grant rehearing in this matter for the limited purpose of correcting a misstatement of fact in the original panel opinion. We grant that motion and make the following correction to our original opinion. Where we indicated that “the trial court held that Torco was not entitled to any past due rents,” the opinion should read “the trial court refused to grant Torco’s motion seeking an award of alleged past due rents.” [Editor’s note: Opinion corrected for purposes of publication.] In all other respects, the original opinion of this court is reaffirmed.

AFFIRMED AS CORRECTED.